Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The amendments to the claims in conjunction with applicant’s arguments that, “the instant claims pertain to a method being implemented by a user device, a server computer, a computer network, and plurality of computer readable memories. These memories store a distributed ledger that includes a blockchain. Further, the method utilizes a plurality of cloud locations to store an encrypted contract. These features are necessarily rooted in blockchain technology. Thus, the claims recite a particular machine[.]” (Remarks, pages 16-17) are persuasive in overcoming the 35 USC 101 rejection of record.

As such, Applicant respectfully submits that the independent claims satisfy at least Prong Two of the Step 2A analysis because the additional elements of the claim integrate the alleged abstract idea into a practical application and applies, relies on, and/or uses the alleged judicial exception in a manner that imposes a meaningful limit on the alleged judicial exception.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039. The examiner can normally be reached Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Lindsay Maguire
March 24, 2022
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693